DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a clearance detecting unit, a near-miss detecting unit, a closest-point detecting unit, and a program updating unit, in claim 1; and a path search unit and an amount-of-clearance adjustment unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7 and 8, in claim 2, lines 7 and 8, and in claim 3, lines 6 and 7, “a pair of closest points having a minimum amount of clearance therebetween” is indefinite in that it is unclear how these “closest points” are defined in the claim (e.g., what are the points part of, how are they considered “closest” perhaps to each other or to something else, and might they simply be any arbitrary points in space?) and how a “minimum amount of clearance therebetween” is or would be defined (e.g., minimum relative to what, and defined particularly how?)  For example, the examiner believes a minimum clearance between any two points on earth might be on the order of e.g., one or more Angstroms, if the points are brought or defined to be together as close as possible (e.g., as closest points).
In claim 1, lines 9 and 10, “an intermediate teaching point at a position to which the closest points have been moved” is indefinite in that it is unclear (e.g., from the disclosure) how two closest points could possibly be moved to a single “position”.
In claim 1, lines 11 and 12, “until the amount of clearance becomes greater than the minimum amount of clearance and equal to or less than the threshold” is fully indefinite because it is unclear what “the amount of clearance” is referring to (e.g., is this the amount of clearance between the robot and the peripheral device, the detected amount of clearance, the minimum amount of clearance, or something else?) and how the “clearance” becomes something by adjusting a position to which the (two) closest points have been moved.
In claim 1, lines 13 to 15 are unclear in their entirety.  For example, applicant claims a device in claim 1 as well as an apparent method step (“while gradually reducing . . . the amount of clearance . . .”) which would render the claim indefinite, since it would not be clear when infringement would occur (e.g., initially when the device was made or sold, or later when the device was actually used to gradually reduce the amount of clearance; see MPEP 2173.05(p), II.)   Moreover, it is unclear what would or would not constitute “gradually” in line 13 from the teachings of the specification, as no objective standard has been provided to allow the public to determine the scope of the claim (see MPEP 2173.05(b), IV.).  Additionally, it is unclear how the “intermediate teaching point” would have (e.g., would possess, perhaps as some inherent or implicit trait or characteristic) “the amount of clearance” from the wording of the claim, and which amount “the amount” is referring to.  Still further, “a maximum amount of clearance at which a new near-miss section is not detected” is indefinite from the claim as a whole because i) it is unclear how a maximum clearance would be defined, and it is unclear ii) how it would be provided so as to satisfy “at which a new near-miss section is not detected”, when it is unclear (from the claim) how or when a new near-miss section might or might not be detected.   
In claim 2, lines 8ff, “sets an intermediate teaching point to which the closest points have been moved” is indefinite from the teaching of the specification (e.g., how are the closest points moved to the intermediate teaching point and how is the intermediate teaching point particularly set?)
In claim 2, line 10, “until the amount of clearance becomes equal to the threshold” is fully indefinite because it is unclear what “the amount of clearance” is referring to (e.g., is this the amount of clearance between the robot and the peripheral device, the detected amount of clearance, the minimum amount of clearance, or something else?) and how the “clearance” becomes something by setting the intermediate teaching point.
In claim 2, lines 11 to 13 are unclear in their entirety.  For example, it is unclear how the final apparent method step (generating, while gradually reducing clearance) fits into the device (MPEP 2173.05(b), II.), and what would or would not constitute “gradually” in line 11 from the teachings of the specification, as no objective standard has been provided to allow the public to determine the scope of the claim (see MPEP 2173.05(b), IV.).  Additionally, it is unclear how the “intermediate teaching point” would have or possess “the amount of clearance” from the wording of the claim, and which amount “the amount” is referring to.  Still further, “a maximum amount of clearance at which a new near-miss section is not detected” is indefinite from the claim as a whole because i) it is unclear how a maximum clearance would be defined, and it is unclear ii) how it would be provided so as to satisfy “at which a new near-miss section is not detected”.   
In claim 3, lines 8ff, “setting an intermediate teaching point to which the closest points have been moved” is indefinite from the teaching of the specification (e.g., how are the closest points moved to the intermediate teaching point and how is the intermediate teaching point particularly set?)
In claim 3, line 9, “until the amount of clearance becomes equal to the threshold” is fully indefinite because it is unclear what “the amount of clearance” is referring to (e.g., is this the amount of clearance between the robot and the peripheral device, the detected amount of clearance, the minimum amount of clearance, or something else?) and how the “clearance” becomes something by setting the intermediate teaching point.
In claim 3, lines 11 to 13 are unclear in their entirety.  For example, it is unclear what would or would not constitute “gradually” in line 11 from the teachings of the specification, as no objective standard has been provided to allow the public to determine the scope of the claim (see MPEP 2173.05(b), IV.).  Additionally, it is unclear how the “intermediate teaching point” would have or possess “the amount of clearance” from the wording of the claim, and which amount “the amount” is referring to.  Still further, “a maximum amount of clearance at which a new near-miss section is not detected” is indefinite from the claim as a whole because i) it is unclear how a maximum clearance would be defined, and it is unclear ii) how it would be provided so as to satisfy “at which a new near-miss section is not detected”.
In claim 4, lines 6 to 8 are unclear in their entirety.  For example, it is unclear how merely repeating the search for the motion path and the adjustment of the amount-of-clearance somehow causes the “motion path [to be] generated”, and how and in what the motion path is generated, especially when the amount-of-clearance adjustment unit only operates “if the motion path is not found by the path search unit” and the claim never indicates that a motion path is found.  Here, applicant claims a device and the generation of a motion path by repeating operations, which apparently makes the claim indefinite in scope (see MPEP 2173.05(p), II.) since it would not be clear when infringement would occur (e.g., initially when the path search and amount-of-clearance adjustment units were first provided (made or sold) or later when the device was actually used to repeat searches for the motion path and then generate the motion path).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 4, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of updating an intermediate teaching point or generating a path between motion points, e.g., by detecting, at each position in a motion path of a robot set in an existing operation program, an amount of clearance between the robot and a peripheral device; detecting a near-miss section in which the detected amount of clearance is less than a predetermined threshold; detecting a pair of closest points having a minimum amount of clearance therebetween, in the detected near-miss section; and generating a new operation program having an intermediate teaching point at a position to which the closest points have been moved, along a straight line passing through the detected pair of closest points, until the amount of clearance becomes greater than the minimum amount of clearance and equal to or less than the threshold, and, while gradually reducing, from the threshold, the amount of clearance at the intermediate teaching point, providing a maximum amount of clearance at which a new near-miss section is not detected; detecting, at each position in a motion path of a robot set in an existing operation program, an amount of clearance between the robot and a peripheral device; detecting a near-miss section in which the detected amount of clearance is less than a predetermined threshold stored in the memory; detecting a pair of closest points having a minimum amount of clearance therebetween, in the detected near-miss section; setting an intermediate teaching point to which the closest points have been moved, along a straight line passing through the detected pair of closest points, until the amount of clearance becomes equal to the threshold; and, while gradually reducing, from the threshold, the amount of clearance at the intermediate teaching point, generating a new operation program that has an intermediate teaching point that provides a maximum amount of clearance at which a new near-miss section is not detected; detecting, at each position in a motion path of a robot set in an existing operation program, an amount of clearance between the robot and a peripheral device; detecting a near-miss section in which the detected amount of clearance is less than a predetermined threshold; detecting a pair of closest points having a minimum amount of clearance therebetween, in the detected near-miss section; setting an intermediate teaching point to which the closest points have been moved, along a straight line passing through the detected pair of closest points, until the amount of clearance becomes equal to the threshold; and while gradually reducing, from the threshold, the amount of clearance at the intermediate teaching point, generating a new operation program that has an intermediate teaching point that provides a maximum amount of clearance at which a new near-miss section is not detected; and searching, between two given motion points, for a motion path that satisfies a specified amount of clearance between a robot and a peripheral device; and reducing the amount of clearance if the motion path is not found by the path search unit, wherein the motion path is generated between the motion points by repeating the search for the motion path performed by the path search unit and the reduction of the amount of clearance performed by the amount-of-clearance adjustment unit.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because these methods of selecting intermediate path points and generating motion paths could be practically performed in a human mind by a person i) looking at the planned path of a robot or vehicle (drawn by a co-worker on a piece of paper), realizing that the planned path is close to an obstacle, and drawing/generating new planned path(s) of the robot or vehicle that did not come so close to the obstacles, in order to maximize clearances, or ii) trying to make a planned path for a robot or vehicle through a maze of obstacles in an environment, as shown on paper, without getting too close to any obstacle (without any near-misses), realizing that some “near-miss” compromises with reduced clearance will need to be made if the robot or vehicle is going to navigate the maze to the destination on any path that the person has been able to come up with, and then finally making (generating) the path with a few near miss points having reduced clearance, by drawing a path on the paper.
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a robot that has a path but is not even used in the claims, the units, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a processor, a memory, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a robot having a motion path) is not enough to transform the abstract idea into a patent-eligible invention (Flook[1]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (2016/0059413) in view of Takahashi et al. (2011/0257778).
Ogata (‘413) reveals:
per claim 1, an automatic program-correction device [e.g., FIG. 3] comprising:
a clearance detecting unit [e.g., for determining there is interference at S105 and/or S107 in FIG. 8, in the teaching control device 11] that detects, at each position in a motion path of a robot set in an existing operation program [e.g., for the point Am (Am’), the points on the line H (H’), and the point An (An’) in FIG. 2], an amount of clearance between the robot and a peripheral device [e.g., determining whether (or not) there is interference at the points BP in FIG. 2; and accordingly whether or not there is an amount of clearance in FIG. 2];
a near-miss detecting unit [e.g., in the teaching control device 11, for determining interference] that detects a near-miss section in which the detected amount of clearance is less than a predetermined threshold [e.g., that detects the section between approach points A1a and A1b within which interference is determined to occur between the points BP (NB:  the modifying reference is used to “freely define[]” interference “as a near miss” per its paragraph [0071], which one of ordinary skill in this art would have obviously understood, while reading Ogata (‘413)];
a closest-point detecting unit [e.g., in the teaching control device 11, for implementing e.g., S105] that detects a pair of closest points [e.g., for example only, detecting the points A1b and WPb (or A1a and WPa, etc.), which represent one of several closest points between the work tool and the workpiece for the segment connecting approach points A1a and A1b] having a minimum amount of clearance therebetween, in the detected near-miss section [e.g., between the approach points A1a and A1b]; and
a program updating unit [e.g., in the teaching control device 11, for implementing e.g., S106 and/or S108] that generates a new operation program having an intermediate teaching point at a position [e.g., shown at Ab1’ in FIG. 6A] to which the closest points have been moved [e.g., for example, the points being moved to Ab1’ and WPb], along a straight line passing through the detected pair of closest points, until the amount of clearance becomes greater than the minimum amount of clearance and equal to or less than the threshold [e.g., when the answer at S105 obviously transitioned from being YES in a first iteration to NO in a second iteration, when interference (freely defined as a near miss, per the modifying reference) is eliminated by the virtual line Hab’ in FIG. 6A, resulting in a “NO” answer at S105 in FIG. 8]],
wherein, while gradually reducing, from the threshold, the amount of clearance at the intermediate teaching point [e.g., when at S107 interference is subsequently detected between the work tool and an obstacle on the side of the work tool opposite the workpiece, as shown in FIG. 6D] the program updating unit obtains an intermediate teaching point that provides a maximum amount of clearance at which a new near-miss section is not detected [e.g., by reducing the amount of movement of the approach point (that was moved e.g., from Ab1 to Ab1’ as taught in FIG. 6A) at S108 as described at paragraph [0141], after the approach point had obviously moved away from the workpiece to Ab1’ at S106, by following the flow chart in FIG. 8 and the corresponding teaching of the specification, to first move the approach point at S106 by a movement amount, and then reduce the movement amount if/when the movement amount would result in interference between the work tool and the workpiece or (e.g., another) obstacle];
Ogata (‘413) may not reveal that the interference determined e.g., at S106 is a detected near-miss condition where the clearance is less than a predetermined threshold, and that elimination of the interference (e.g., at S105, NO) would have caused the clearance to e.g., be equal to the near miss clearance threshold.
However, in the context/field of checking for interference (between a workpiece and a tool; abstract) in a similar NC working machine (robot), Takahashi et al. (‘778) teaches at paragraph [0071] that “the ‘interference’ may be freely defined, for example, when the respective portions inside the working machine are within a predetermined distance or less or may be defined as a near-miss”, obviously when the clearance that existed was less than a predetermined distance that would be characterized as a “near” miss.
It would have been obvious at the time the application was filed to implement or modify the Ogata (‘413) teaching system and method so that, for determining interference e.g., at S105 and S107 in FIG. 8, interference would have been freely defined, for example, as when the distance between approach point(s) and the workpiece were within a predetermined distance, or when the approach point of the work tool was a “near-miss” from the workpiece, as taught by Takahashi et al. (‘778), so that the term “interference” would be understood as by those skilled in the art to be freely defined to represent e.g., a near miss within a predetermined distance, as taught by Takahashi et al. (‘778), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
For example, only, the examiner sketches below/on the next page the obvious situation where both the teachings of FIG. 6A and FIG. 6D were implemented in one process of executing the flowchart of FIG. 8, as the flow chart of FIG. 8 is clearly structured to allow, when the approach point movement of FIG. 6A was first performed at S106 to eliminate interference (e.g., a “near miss”, as taught by Takahashi et al. (‘778)) with an obstacle (SH) present at the workpiece between working points (such as a placing table or a fixing jib, or even part of the workpiece, as described at paragraph [0101] of Ogata (‘413)), and then the reduction of the approach point movement amount of FIG. 6D (to an amount that eliminated resulting interference between the work tool and an obstacle (SH2) located on the side of the work tool opposite the workpiece) was performed as at S108:

    PNG
    media_image1.png
    490
    833
    media_image1.png
    Greyscale

In the above sketch, the dashed line nearest the workpiece corresponds to the virtual line between approach points A1a and A1b generated at S104 that results in interference (such as a near-miss) at S105, a first movement of the approach points to (most-distant) A1a’, A1b’ at S106 results in a retreated virtual line (e.g., corresponding to Hab’ in FIG. 6A), and then when it is subsequently determined at S107 that the work tool interferes with the obstacle (SH2) located on the side of the work tool opposite the workpiece e.g., at the approach point A1a’ (and/or at A1b’), the approach point movement amount (e.g., for example, between the points A1a and A1a’) is “reduce[d]” as at paragraph [0141] and as detailed at S108 in FIG. 6D, so that the positions of the approach points are changed to (intermediate points) A1a” and A1b”, so that interference in the virtual line position and interference of the work tool are both eliminated, e.g., to provide a maximum amount of all kinds (virtual and real) of clearance.
As such, the implemented or modified Ogata (‘413) teaching system and method would have rendered obvious:
per claim 1, a near-miss detecting unit that detects a near-miss section in which the detected amount of clearance is less than a predetermined threshold [e.g., the detection of interference (and thus non-interference) in Ogata (‘413), with interference defined not only as actual interference but also freely as a near miss within a predetermined distance, as taught by Takahashi et al. (‘778)];
closest points [e.g., for example only, A1b and WPb in Ogata (‘413), as described above] having a minimum amount of clearance therebetween, in the detected near-miss section [e.g., between the approach points A1a and A1b in Ogata (‘413), as detecting the near miss interference]; and
a program updating unit that generates a new operation program having an intermediate teaching point at a position [e.g., shown at Ab1’ in FIG. 6A of Ogata (‘413)] to which the closest points have been moved [e.g., for example, the points being moved to Ab1’ and WPb], along a straight line passing through the detected pair of closest points, until the amount of clearance becomes greater than the minimum amount of clearance and equal to or less than the threshold [e.g., until the interference defined as the near miss within a predetermined distance as taught by Takahashi et al. (‘778) no longer exists, resulting (after one or more YES answers in obvious initial iterations of S105) ultimately in a NO answer at S105 of FIG. 8, as shown in the examiner’s sketch above],
wherein, while gradually reducing [e.g., at each iteration of S107 in Ogata (‘413), by iterative amounts that will eliminate the interference with the work tool at S107 in order to provide updated teaching data at S109], from the threshold, the amount of clearance at the intermediate teaching point [e.g., when at S107 in Ogata (‘413) interference (such as a near miss) is subsequently detected between the work tool and an obstacle on the side of the work tool opposite the workpiece, as shown in FIG. 6D] the program updating unit obtains an intermediate teaching point that provides a maximum amount of clearance at which a new near-miss section is not detected [e.g., by reducing the amount of movement of the approach point (that was moved e.g., from Ab1 to Ab1’ as taught in FIG. 6A) at S108 as described at paragraph [0141], and as shown in the examiner’s sketch above, after the approach point had obviously moved away from the workpiece to Ab1’ at S106, by following the flow chart in FIG. 8 and the corresponding teaching of the specification, to first move the approach point at S106 by a movement amount, and then reduce the movement amount (e.g., to a position corresponding to the positon Ab1” in the examiner’s sketch above) if/when the movement amount would result in interference between the work tool and the workpiece or (e.g., another) obstacle];
per claim 2, an automatic program-correction device comprising:
a processor [e.g., 111 in FIG. 3 of Ogata (‘413)]; and
a memory [e.g., 112 in FIG. 3 of Ogata (‘413)],
wherein the processor detects, at each position in a motion path of a robot set in an existing operation program, an amount of clearance between the robot and a peripheral device [e.g., as shown in FIGS. 6A and 6D and as described at S105 in FIG. 8 of Ogata (‘413) when detecting a near-miss as taught by Takahashi et al. (‘778)]; detects a near-miss section in which the detected amount of clearance is less than a predetermined threshold stored in the memory [e.g., as taught by Takahashi et al. (‘778) at paragraph [0071] when detecting interference at S105 in Ogata (‘413)]; detects a pair of closest points having a minimum amount of clearance therebetween, in the detected near-miss section [e.g., such as the points WPb and A1b in FIG. 6A of Ogata (‘413), as described above]; sets an intermediate teaching point to which the closest points have been moved, along a straight line passing through the detected pair of closest points, until the amount of clearance becomes equal to the threshold [e.g., by moving the approach point e.g., by a preliminary movement amount of 10% (or obviously less, such as 1%) of the approach distance in each iteration of S106 in Ogata (‘413) until the interference as the near miss taught by Takahashi et al. (‘778) is no longer produced and is first eliminated  (resulting in a NO answer at S105), at which time program flow proceeds to S107];
and, while gradually reducing [e.g., at each iteration of S107 in Ogata (‘413), by iterative amounts that will eliminate the interference with the work tool at S107 in order to provide updated teaching data at S109], from the threshold [e.g., from the movement amount such as represented by the moved approach point A1b’ in FIG. 6A, in Ogata (‘413), where no interference was generated], the amount of clearance at the intermediate teaching point, generates a new operation program that has an intermediate teaching point that provides a maximum amount of clearance at which a new near-miss section is not detected [e.g., that provides maximum clearance, both for the virtual line approach positions and the work tool in Ogata (‘413) while eliminating the interferences, and obviously the near-miss conditions (as types of interferences) as taught by Takahashi et al. (‘778)];
per claim 3, an automatic program-correction method comprising:
detecting, at each position in a motion path of a robot set in an existing operation program, an amount of clearance between the robot and a peripheral device [e.g., as shown in FIGS. 6A and 6D and as described at S105 in FIG. 8 of Ogata (‘413) when detecting a near-miss as taught by Takahashi et al. (‘778)];
detecting a near-miss section in which the detected amount of clearance is less than a predetermined threshold [e.g., as taught by Takahashi et al. (‘778) at paragraph [0071] when detecting interference at S105 in Ogata (‘413)];
detecting a pair of closest points having a minimum amount of clearance therebetween, in the detected near-miss section [e.g., such as the points WPb and A1b in FIG. 6A of Ogata (‘413), as described above];
setting an intermediate teaching point to which the closest points have been moved, along a straight line passing through the detected pair of closest points, until the amount of clearance becomes equal to the threshold [e.g., by moving the approach point e.g., by a preliminary movement amount of 10% (or obviously less, such as 1%) of the approach distance in each iteration of S106 in Ogata (‘413) until the interference as the near miss taught by Takahashi et al. (‘778) is no longer produced and is first eliminated  (resulting in a NO answer at S105), at which time program flow proceeds to S107]; and
while gradually reducing [e.g., at each iteration of S107 in Ogata (‘413), by iterative amounts that will eliminate the interference with the work tool at S107 in order to provide updated teaching data at S109], from the threshold [e.g., from the movement amount such as represented by the moved approach point A1b’ in FIG. 6A, in Ogata (‘413), where no interference was generated], the amount of clearance at the intermediate teaching point, generating a new operation program that has an intermediate teaching point that provides a maximum amount of clearance at which a new near-miss section is not detected [e.g., that provides maximum clearance, both for the virtual line approach positions and the work tool in Ogata (‘413) while eliminating the interferences, and obviously the near-miss conditions (as types of interferences) as taught by Takahashi et al. (‘778)];
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier et al. (2007/0219720) in view of Paschall, II et al. (2019/0161274).
Trepagnier et al. (‘720) reveals:
per claim 4, an automatic path-generation device comprising:
a path search unit [e.g., including the path planning unit 112 in FIG. 10 and the path planning computer shown in FIG. 9] that searches [e.g., as described at paragraph [0151], by reducing clearance, until a valid path is found, e.g., “The initial parameters use safety margins (for example the clearance of the vehicle from an obstacle or between obstacles), while the final parameters use no safety margins around obstacles. This ensures that if a path is available that will avoid an obstacle with a large margin of error[2] (e.g., vehicle lateral clearance) the path planning software selects that path. Otherwise, the planning algorithm will keep reducing the safety margin around obstacles until a valid path is determined.”], between two given motion points [e.g., between two points on the paths shown in FIGS. 11 to 13, such as a point and the beginning of the path and a point later in the path], for a motion path that satisfies a specified amount of clearance between a robot [e.g., the autonomous vehicle 10 of FIG. 1A] and a peripheral device [e.g., the safety margin in paragraph [0151] between the vehicle and the obstacle, specified with several different parameters, such as a large safety margin (the clearance of the vehicle from the obstacle) initially, and then reduced safety margins or no safety margins subsequently, until a valid path is determined]; and
an amount-of-clearance adjustment unit [e.g., in the path planning unit 112, that reduces the safety margins (the amount of clearance of the vehicle from the obstacle) when a valid path is not initially found by the path planning unit, until a valid path is found, as described at paragraph [0151]] that reduces the amount of clearance if the motion path is not found by the path search unit,
wherein the motion path is generated between the motion points by repeating the search for the motion path performed by the path search unit and the reduction of the amount of clearance performed by the amount-of-clearance adjustment unit [e.g., as described in paragraph [0151], “The path planning algorithms run using several different parameters until a valid path is found. The initial parameters use safety margins (for example the clearance of the vehicle from an obstacle or between obstacles), while the final parameters use no safety margins around obstacles. This ensures that if a path is available that will avoid an obstacle with a large margin of error (e.g., vehicle lateral clearance) the path planning software selects that path. Otherwise, the planning algorithm will keep reducing the safety margin around obstacles until a valid path is determined”].
It may be alleged that Trepagnier et al. (‘720) does not reveal a “robot”, although he reveals an autonomous vehicle.
Moreover, while Trepagnier et al. (‘720) teaches that the path planner is used for collision avoidance (cf. FIGS. 11 to 13) and that the planning algorithm will “keep reducing” the safety margin around obstacles until the valid path is found, it may be alleged that he does not expressly reveal that the safety margin (as the amount of “clearance of the vehicle from an obstacle”) was reduced “repeat[edly]”, as claimed by applicant, meaning e.g., at least two times.
However, Paschall, II et al. (‘274) teaches in his abstract that autonomous vehicles are robotic systems.
It would have been obvious to implement or modify the Trepagnier et al. control system and path planner so that the autonomous vehicle was implemented as a robot/robotic system, as taught by Paschall, II et al. (‘274) and as was well-known, and so that, in order to “keep reducing” the safety margin/clearance as taught by Trepagnier et al. (‘720), the safety margin (as the clearance of the vehicle from the obstacle) would have been reduced at least two times, i.e., repeatedly as obviously necessary, on the way to final parameters that may not have had any safety margin, so that the software would have selected the path with a larger available clearance, if possible, before keeping reducing the safety margin and then selecting a path with a smaller available clearance (or no clearance) if no larger clearance paths were available, as taught by Trepagnier et al. (‘720), in order to ensure selection of a path with a large lateral clearance if that path is available for the autonomous vehicle operating as a robot/robotic system, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Wikipedia article (Kat-5) reveals the actual autonomous vehicle representing certain (e.g., collision avoidance) control aspects of the Trepagnier et al. (‘720) publication, that was part of the 2005 DARPA Grand Challenge.
The examiner re-cites JP 2006-190228, previously cited by applicant with English translation, in order to provide a legible copy of the Japanese text in the record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        2 I.e., the [large] safety margin